EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Juan Carlos A. Marquez (Reg. No. 34,072) on 1/07/2022.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1 and 4 as follows:

--1. (Currently Amended) A control valve for adjusting a process fluid flow of a process plant, comprising a valve housing with a valve seat and a valve member connected to a valve rod, which cooperates with the valve seat for opening and closing the control valve,

, a measuring device between [[the]] a rotary lever and the valve housing and the valve housing are continuously electrically connected to each other, 
wherein the measuring device is configured to continuously measure an ohmic resistance of the continuous electrical connection therebetween, and the measuring device is arranged in a measuring line that connects the valve housing to the valve rod, and
wherein the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, [[a]] the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the valve rod via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, a sliding contact engaging the shaft, the measuring device and the positioner permanently connected to the actuating drive.-- 


--4. (Currently Amended) A control valve for adjusting a process fluid flow of a process plant, comprising a valve housing with a valve seat and a valve member connected to a valve rod, which cooperates with the valve seat for opening and closing the control valve,
wherein the valve rod, a positioner connected to the valve rod, a stroke pickup member connected to the positioner, a measuring device between [[the]] a rotary lever and the valve housing and the valve housing are continuously electrically connected to each other,


wherein the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, [[a]] the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the positioner via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, an electrically conducting torsional spring which extends around an electrically conducting shaft of the stroke pick-up member guided by the positioner, the measuring device and the positioner permanently connected to the actuating drive.--

Examiner Note: Examiner contacted Applicant’s representative Juan Carlos A. Marquez (Reg. No. 34,072) on 1/07/2022 to discuss the proposed amendment. For expedite prosecution, Examiner asked applicant’s representative to correct the typographic error in claims 1 and 4. Applicant’s representative confirmed about the proposed examiner’s amendment on 1/07/2022. Further consideration was required. No agreement was reached regarding allowability of claims 1, 4-11 and 14-18. Examiner’s amendment for claims 1 and 4 are explained above.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 4-11 and 14-18 are allowed.


4.	Applicant’s remarks/amendments filed 12/27/2021, with respect to the rejection of independent claims 1 and 4 have been fully considered and finds the claims allowable because of the amendment filed on 12/27/2021 with Examiner’s amendment dated on 1/07/2022. 


Applicant argues on page 8 of the remarks, filed on 12/27/2021 regarding the rejection of claims 1, 7-10 and 12-13 under 35 U.SC. §102(a)(1) as being anticipated by Clemens et al. (US 2003/0136929 Al), that, “In the Office Action, the Examiner only objected to claims 3-5 and 11 as being dependent on a rejected base claim, but would allow the claims if they are amended to add all the limitations of its base claim and any intervening claims. As outlined above, the claims are being amended to more particularly point out and distinctly claim the subject invention as suggested by the Examiner, wherein claim | now incorporates the recitation of the allowable claim 3 (now canceled), while the allowable claim 4 being amended into independent form incorporating the recitation of claim 1 from which it previously depended. In view of the above amendments, Applicants will submit that the claims currently of record are now in condition for allowance.”

Applicant’s argument filed 12/27/2021 regarding rejection of claim 1 under 35 U.SC. §102(a) (1) as being anticipated by Clemens et al. (US 2003/0136929 Al) is persuasive because applicant has amended the independent claim 1 and incorporated the dependent claim 3, which was indicated as allowable subject matter in the Final Office Action mailed on 9/27/2021 in claim 1 and claim 4 as an independent claim including the allowable subject matter of dependent claim 4 which was indicated as an allowable subject matter in the Final Office Action mailed on 9/27/2021. Therefore, the rejection of independent claim 1 has been withdrawn.

Claims 1, 4-11 and 14-18 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the valve rod via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, a sliding contact engaging the shaft, the measuring device and the positioner permanently connected to the actuating drive

Clemens et al. (US 20030136929 A1) and Schrobenhauser et al. (US 20130009080 A1) are regarded as the closest prior art to the invention of claim 1. Clemens discloses, “A positioner, especially for a valve that can be actuated by a drive (Paragraph [0002] Line 1-2). Figure 1 shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5 by a corresponding stroke of a closing element 4 that interacts with a valve seat 3 (Paragraph [0039] Line 1-4). The stroke is produced by a pneumatic  “the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the valve rod via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, a sliding contact engaging the shaft, the measuring device and the positioner permanently connected to the actuating drive” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 6-11 are allowed by virtue of their dependence from claim 1. 

Regarding claim 4, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the positioner via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, an electrically conducting torsional spring which extends around an electrically conducting shaft of the stroke pick-up member guided by the positioner, the measuring device and the positioner permanently connected to the actuating drive.

the valve rod is continuously electrically connected to the valve housing via the stroke pick-up member of the positioner on the valve rod, the rotary lever of the positioner which is continuously electrically connected to the stroke pick-up member on the positioner via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, an electrically conducting torsional spring which extends around an electrically conducting shaft of the stroke pick-up member guided by the positioner, the measuring device and the positioner permanently connected to the actuating drive” and also in combination with all other elements in claim 4 distinguish the present invention from the prior art. 

Claim 5 and 14-18 are allowed by virtue of their dependence from claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866